DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species election
2.	This application contains claims directed to the following patentably distinct species:
Species of number of droplets (claims 3-5 and 22)
A) the number of droplets is greater than 30%
B) the number of droplets is greater than 40%
C) the number of droplets is greater than 50%

Species of contact of a gel bead with other gel beads (claims 6-8 and 23)
D) a gel bead of the plurality of closely packed gel beads is in contact with at least one other gel bead
E) a gel bead of the plurality of closely packed gel beads is in contact with at least two other gel beads
F) a gel bead of the plurality of closely packed gel beads is in contact with at least three other gel beads

Species of gel outer layer (claims 12, 13, 25 and 26)
G) gel outer layer comprises acrylamide


3.	 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 21 are generic.
	The invention listed in Species A-C, D-F and G-H do not relate to a single general inventive concept under PCR Rule 13.1 because, under PCR Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Species A-C are each drawn to pluralities of droplets having distinct compositions with regards to comprising or not comprising gel beads, species D-F are drawn to distinct densities of gel beads within a channel, and species G-H are drawn to different compositions of the gel outer layers of gel beads. 

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at 
Should applicant traverse on the grounds that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637